Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Victor Baranowski on 04 November 2021.
	The claims have been amended as follows:
	In claim 6, in line 3 “substance are” has been replaced with -- substances is --. 
The following is an examiner’s statement of reasons for allowance: Independent method claim 1, and thus claims dependent therefrom are distinguished from all of the prior art and in particular, the formerly applied prior art, for reasons of record.  The amendment to claim 6 is for purpose of mitigating a 35 U.S.C. 112 (b) issue regarding grammatical clarity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
11/05/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778